Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-9, 16, 11-13, 15 and 14 are allowed, renumbered to claims 1-15, respectively.

The following is an examiner’s statement of reasons for allowance:

"Support for New Radio ANR", 3GPP TSG-RAN WG3 Meeting#96, Hangzhou, P.R. China, R3-171758, pp.1-24, 3rd Generation Partnership Project, Valbonne France, by Nokia et al., dated 15-19, May 2017 (hereinafter Nokia) discloses a method and system for a first eNB (eNB1) grouping a first set of its served cells and a second set CSG or hybrid cells, wherein the eNB1 transmits a setup request message including information identifying the first set of cells and second set of cells to a second base station eNB2.

Katayama et al. (US 2015/0334042 A1) discloses a traffic management server determines cells having the same eNodeB ID based on E-UTRAN cell global identifier (ECGI), then the traffic management server calculates a distance between the cells using a cell position information table for the cells having the same eNodeB ID extracted and groups the cells in which the distance between the cells is equal to or smaller than a threshold value as the same cell cluster (paragraph 88).
Mackenzie et al. (US 2019/0215829 A1) discloses part of small cells and/or small cell cluster of a lower level in the small cell cluster may be located in areas covered by different base stations of an upper level, in which scenario resource allocation method may allocate resources for the small cell cluster more efficiently (paragraph 86).

Prior arts of record disclose a base station managing groups of cells and cells of different base stations can be grouped, wherein cell cluster of different base stations may overlap.

Regarding claim 1, prior arts of record fail to disclose “transmitting the setup request to a second network node; and grouping the cells served by the first network node into the first set of cells and the at least one second set of cells based on a distance between a cell of the cells served by the first network node and a cell served by the second network node”, in combination with other claimed limitations.

Regarding claim 11, prior arts of record fail to disclose “the first set of cells and the at least one second set of cells are grouped from cells served by the first network node, based on a distance between a cell of the cells served by the first network node and a cell served by the second network node”, in combination with other claimed limitations.

Dependent claims 2-9, 16 and 12-15 are allowable based on their dependency on independent claims 1 and 11, respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL LAI/Primary Examiner, Art Unit 2645